Citation Nr: 0710686	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  01-09 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of a fracture to the left tibia/fibula 
with injury to muscle group XIII.

2.  Entitlement to an initial disability rating in excess of 
20 percent for lumbosacral strain.

3.  Entitlement to a total rating on the basis of individual 
unemployability due to service- connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M.A. Herman, Counsel
INTRODUCTION

The veteran had active military service from June 1968 to 
September 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2000 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Seattle, that 
denied an increased evaluation for residuals of a fracture to 
the left tibia/fibula with injury to muscle group XIII, 
evaluated as 30 percent disabling, and that assigned a 10 
percent disability rating for lumbosacral strain, after 
granting service connection for the same.  The veteran 
appealed the assigned ratings.  In February 2006, the RO 
denied a claim for a total rating on the basis of individual 
unemployability due to service- connected disability (TDIU).  
By a rating action dated in March 2006, the 10 percent 
disability rating assigned for lumbosacral strain was 
increased to 20 percent, effective from January 14, 2000 
(date of claim).
  
The veteran testified before the undersigned via 
videoconference in November 2006.  A transcript of the 
hearing is associated with the claims files.

The issues of an initial disability rating in excess of 20 
percent for lumbosacral strain, and entitlement to TDIU, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's residuals of a fracture to the left 
tibia/fibula with injury to muscle group XIII are productive 
of complaints of pain, but not: ankylosis of the left ankle, 
nonunion of the left tibia and fibula with loose motion 
requiring a brace, shortening of the left lower extremity 
greater than three inches, severe muscle injury, or actual 
loss of use of the left foot.  
CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of a fracture to the left tibia/fibula with injury 
to muscle group XIII have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, 4.73, Diagnostic Codes 5262, 5270, 
5271, 5275, 5283, 5284, 5313 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The veteran asserts that an increased rating is warranted for 
his residuals of a fracture to the left tibia/fibula with 
injury to muscle group XIII.  He argues that he cannot stay 
on his feet, ride a bike, or walk for any period of time, and 
that he stumbles.  See transcript of veteran's hearing, held 
in November 2006.  The Board notes that subsequent to the 
most recent supplemental statement of the case, dated in June 
2006, the veteran has twice submitted evidence, and that in 
both cases the evidence was accompanied by a waiver of RO 
review.  See 38 C.F.R. § 20.1304 (2006).

As for the history of the veteran's disability, see 38 C.F.R. 
§ 4.1, service medical records show that in 1972, he 
sustained an open fracture of the left tibia and fibula when 
riding on the back of a motorcycle that was hit by a car.  
His leg was casted, and a Medical Board Report noted that an 
eventual solid union was expected, and that his left leg was 
3/4 inch shorter than his right leg.  He had bone grafts taken 
from his left hip.  As for the post-service medical evidence, 
VA examination reports, dated in 1972, 1973, and February 
1981, all note that the left leg was 1/2 to 3/4 of an inch 
shorter than the right leg.  The February 1981 report further 
notes a mild varus deformity and limitation of motion in the 
left ankle, and that there was no significant muscle 
involvement except for right upper EHL (extensor hallucis 
longus) severance.  The diagnosis noted an old fracture of 
the left tibia and fibula and talus with varus deformity, and 
mild loss of range of motion of the left ankle.  A September 
1981 VA examination report noted that the left leg was 11/2 
inches shorter than the right leg.  A May 1998 VA examination 
report noted that the distance from the inferior patellar 
margin to the inferior aspect of the medial malleolus was 2.5 
centimeters less on the left leg, a slight valgus deformity, 
and that the ankles had a full range of motion.  An X-ray 
revealed increased sclerosis along the lateral aspect of the 
fracture side of the tibia.  A decision of the Social 
Security Administration (SSA), dated in 1973, indicates that 
the veteran was determined to be disabled as of October 1971, 
due to a fracture of the pelvis, and a fracture of the left 
tibia with non-union.

Service connection for the residuals of a fracture to the 
left tibia/fibula and left os calcus and talus was granted in 
January 1973.  A 100 percent disability evaluation was 
assigned.  The rating was reduced to 50 percent in June 1973, 
and to 30 percent in 1982.  The 30 percent rating was in 
effect at the time that the veteran filed his claim for an 
increased evaluation on January 14, 2000.  In May 2000, the 
RO denied the claim.  The veteran has appealed. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The RO has evaluated the veteran's residuals of a fracture to 
the left tibia/fibula with injury to muscle group XIII as 30 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5262.  Under DC 5262 (impairment of the tibia and 
fibula), a 40 percent rating is warranted for nonunion of the 
tibia and fibula, with loose motion, requiring brace.  
The medical evidence for consideration in this case consists 
of VA and non-VA reports, dated between 1999 and 2006.  This 
evidence includes an April 1999 report from Medical 
Consultants Network which notes that the veteran's left leg 
was shorter than his right leg by "approximately an inch or 
so."  There was decreased reception over the anterior shin.  
Thigh and calf circumference were equal bilaterally.  
An April 2000 VA examination report, shows that the veteran 
complained of symptoms that included an altered gait, the 
need to wear heel lifts, and pain on standing for prolonged 
periods of time.  On examination, a "slightly antalgic 
gait" was noted due to left ankle pain.  The left ankle had 
well-healed, nontender scarring, and a bony deformity at the 
distal third of the left tibia.  The distance from the 
anterior superior iliac spine to the medial malleolus were 
2.4 cm. less on the left than the right.  Left ankle range of 
motion was decreased due to pain.  Dorsiflexion was to 10 
degrees, and plantar flexion was to 20 degrees.  The ankle 
was otherwise stable.  Motor strength was 5/5 in the lower 
extremities, and no gross sensory abnormalities were 
appreciated.  The relevant impression was chronic left ankle 
pain, status post tib-fib fracture, requiring open reduction 
and internal fixation with revision times three.  
A VA examination report, dated in August 2001, shows that the 
veteran complained of left lower extremity pain.  On 
examination, he was able to walk on his heels and toes.  The 
report indicates that the left leg was 11/2 inches shorter than 
the right leg.  Motor strength was 5/5 in the lower 
extremities, and sensory examination was largely intact with 
no demonstration of a reproducible dermatomal pattern of 
sensory loss.  The relevant impression was chronic left tibia 
fibula pain with leg length discrepancy.  
A VA examination report, dated in May 2004, was primarily 
undertaken to examine the veteran's back, but notes the 
following: he had no swelling, locking, or giving way of his 
ankles.  The left lower extremity was noted to be 13/4 inch 
shorter than the right.  There were no orthotics, but he used 
a 1/4-inch lift in his shoe.  The left lower extremity had some 
bowing.  He could not toe-walk on the left, and heel-walking 
was difficult.  The ankles had a "full and normal" range of 
motion, and a sensory examination was unremarkable.  An 
accompanying X-ray report notes a residual fracture deformity 
at the distal third of the tibia and fibula with what 
appeared to be a bony bridge inbetween the tibia and fibula 
at the old fracture site, and a talar beak off the talus in 
the hindfoot.  
A VA examination report, dated in April 2005, shows that on 
examination, the veteran had an antalgic gait.  The left leg 
had bony abnormalities and scarring consistent with surgery.  
It was noted that he did not require the use of a brace, and 
that he could walk about six blocks.  There were no gross 
sensory abnormalities.  The relevant impression was status 
post multi-fracture of the left leg with multiple surgical 
procedures and muscular injury resulting in mild to moderate 
function.  
An examination report from T. L. Gritzka, M.D., dated in June 
2005, notes that the veteran used a 11/2-inch sole-lift.  The 
veteran stated that he could walk about two blocks before his 
left lower extremity cramped up.  He also complained of 
collapsing and giving way of both lower extremities.  On 
examination, he walked with a mild left antalgic limp, with 
the left foot in ankle varus.  The lower left extremity had a 
15 degree varus deformity.  Ankle reflexes were 2+.  Strength 
was 5/5 in lower extremity muscle groups, except for no less 
than 4/5 ankle dorsal flexion.  The left leg was 11/4 to 11/2 
inch shorter than the right.  Ankle dorsal flexion was 0 to 
20 degrees, and plantar flexion was 0 to 40 degrees.  The 
relevant diagnoses noted status post open fracture left tibia 
and fibula; status post open reduction internal fixation with 
screw construct; status post debreedment tibia/fibula 
fracture; malunion left distal tibia of 15 degrees, and post-
traumatic degenerative arthritis, left ankle.  An 
"addendum," dated in October 2006, notes a history of use 
of a leg brace that had been discontinued, a malunion of the 
left tibia/fibula, left ankle arthritis, and use of a 
heel/sole lift.  Dr. Gritzka asserted that the veteran 
qualified for a 40 percent disability rating.  He asserted, 
"a heel and sole lift is considered a foot arthrosis, which 
is a type of brace."  
X-ray reports for the left lower extremity, from Southeast X-
ray, Inc., dated in April and June of 2006, contain 
impressions noting a remote, well-healed fractures distal 
shafts of the left tibia and fibula with some residual 
deformity, mild degenerative arthritic change at the talo-
tibial joint, no acute bone or joint abnormality, and mild 
DJD (degenerative joint disease) of the left talo-tibial 
joint.  
A report from Rex M. Alvord, M.D., dated in April 2006, notes 
complaints of leg pain that "travels to all over" and sleep 
impairment, with loss of strength, weakness, easy 
fatigability, pain, impairment of coordination and inability 
to control movement well.  On examination, the left tibia and 
fibula revealed normal findings.  No muscle wound was 
present.   There was no muscle herniation.  Strength for 
Muscle Group XIII was 4/5.  Ankle jerks were 1+.  Gait was 
antalgic, and it was noted that the veteran did not require 
an assistive device for ambulation.  Leg length from the 
anterior superior iliac spine to the medial malleolus was 83 
centimeters, bilaterally.  X-rays of the left tibia and 
fibula were noted to show an old, healed fracture.  
Reports from Group Health, dated in 2006, note a grossly 
nonfocal neurological examination with equal strength and 
normal sensation (May 2006), and that "muscles have pretty 
much normal strength in the legs." (October 2006).  
The Board finds that a rating in excess of 30 percent is not 
warranted under DC 5262.  Specifically, the evidence is 
insufficient to show that the veteran's disability is 
productive of nonunion of the tibia and fibula, with loose 
motion, requiring brace.  In this regard, to the extent that 
Dr. Gritzka asserts that a heel and sole lift is a "type of 
brace," he clearly uses the terms "lift" and "brace" 
exclusive of each other in his June 2005 report, and no other 
physician has characterized the veteran's use of a lift as a 
"brace."  See e.g., VA examination reports.  Therefore, the 
Board declines to find that the use of a heel or sole lift is 
a "brace" within the meaning of DC 5270.  In addition, and 
in any event, there is no competent evidence to show that he 
has a nonunion of the tibia and fibula, with loose motion.  
For example, Dr. Gritzka's June 2005 and October 2006 reports 
note a malunion to the tibia and fibula, as opposed to a 
nonunion.  In addition, the most recent X-ray reports, dated 
in 2006, indicate that his fractures are well-healed, and 
that he has no acute bone or joint abnormality.  These 
reports are consistent with X-rays taken in May 2004.  In 
summary, there is no competent evidence showing that the 
veteran requires the use of a brace due to loose motion.  The 
Board therefore finds that the criteria for a rating in 
excess of 30 percent under Diagnostic Code 5262 have not been 
met, and that the claim must be denied.

The Board has also looked at other diagnostic codes for 
rating ankle and lower leg disability and they do not provide 
a method for assigning a higher evaluation.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this regard, under 
38 C.F.R. § 4.71a, DC 5270, a 40 percent rating is warranted 
for ankylosis of the ankle, when shown to specified degrees 
and position.  Ankylosis is "immobility and consolidation of 
a joint due to disease, injury, surgical procedure."  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The standardized 
description of joint measurements is provided in Plate II 
under 38 C.F.R. § 4.71.  Normal dorsiflexion of the ankle is 
from 0 to 20 degrees.  Normal plantar flexion of the ankle is 
from 0 to 45 degrees.  

In this case, VA and non-VA examination reports and treatment 
records are all negative for any findings of ankylosis of the 
left ankle.  Indeed, all those records show that the veteran 
maintains an active range of motion of the left ankle.  
Accordingly, the evidence does not show that the veteran has 
ankylosis of the left ankle, and a higher rating under DC 
5270 is not warranted.  

The Board has also considered the possibility of assigning a 
higher evaluation based upon shortening of the lower 
extremity, 38 C.F.R. § 4.71a, DC 5275.  Under DC 5275, a 40 
percent evaluation requires shortening of three to three and 
one-half inches.  This has not been shown.  The medical 
reports all indicate left leg shortening of 13/4 inches or 
less, and there is no competent evidence to show leg 
shortening to the degree required for a rating in excess of 
30 percent.  The Board notes that ratings for leg length 
shortening can not be combined with ratings for fracture or 
faulty union of the same extremity.  38 C.F.R. Part 4, DC 
5275, Note (2006).

As the veteran repeatedly complained of tenderness and pain 
on motion, the Board has considered the provisions of 38 
C.F.R. §§ 4.40 and 4.45 as interpreted in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, as the veteran is receiving 
more than the maximum schedular rating for limitation of 
motion of the ankle, there is no basis for a rating greater 
than 30 percent based on limitation of motion due to any 
functional loss.  See 38 C.F.R. § 4.71a, DC 5271 (2006); 
Johnston v. Brown, 10 Vet. App. 80 (1997).   

As there is evidence that the residuals of the fracture to 
the left tibia/fibula resulted in an injury to muscle group 
XIII, the Board has considered whether a higher rating could 
be assigned under 38 C.F.R. § 4.73, DC 5313 (Muscle Group 
XIII).  Muscle Group XIII refers to the posterior thigh 
group, hamstring complex of 2-joint muscles, including the 
biceps femoris, semimembranosus, and semitendinosus.  Muscle 
Group XIII is responsible for extension of the hip and 
flexion of the knee, outward and inward rotation of the 
flexed knee, acting with rectus femoris and sartorius (see 
XIV, 1, 2) synchronizing simultaneous flexion of the hip and 
knee and extension of the hip and knee by belt-over-pulley 
action at knee joint.  A moderately severe injury involving 
Muscle Group XIII warrants a 30 percent rating.  A severe 
injury to Muscle Group XIII warrants a 40 percent rating.  

Severe injury has not been demonstrated.  While the report of 
the June 2006 examination indicated that there was impairment 
of muscle tone and lowered endurance (weakness) in the left 
lower extremity, muscle strength was 4/5.  See also Dr. 
Alvord's April 2006 report (4/5 strength in Muscle Group 
XIII); October 2006 Group Health report (noting "pretty much 
normal strength in the legs").  There was also no evidence 
of muscle herniation.  Similarly, the report of an April 2005 
VA examination described the level of muscle injury to be 
between mild and moderate.  Motor strength was 5/5 when the 
veteran was examined in August 2001 and April 2000.  
Accordingly, the evidence is insufficient to show a severe 
injury to Muscle Group XIII, and the criteria for a rating in 
excess of 30 percent under 38 C.F.R. § 4.73, DC 5313 are not 
shown to have been met.  As a final matter, the Board finds 
that the evidence is insufficient to show a loss of use of 
the foot.  See 38 C.F.R. § 3.350(a)(2) (2006).  

In its decision, the RO declined to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The relevant medical evidence, in addition to the previously 
discussed medical evidence, includes a number of private 
medical reports that indicate that the veteran is retired due 
to disability, to include documents associated with a 
decision of the Office of Personnel Management (OPM).  These 
documents include reports from the veteran's former employer 
indicating that he was to be separated from employment base 
on disability and an inability to perform the requirements of 
an "insulator" at a shipyard.  A May 2000 OPM document 
indicates that the veteran had recovered from a injury 
resulting in lumbar sprain, and that compensation and medical 
benefits were to be terminated.  A January 2001 OPM decision 
indicates that the agency had approved his disability 
pension.  

The Board finds that the veteran's disability picture is not 
so exceptional or unusual as to render impractical the 
application of regular schedular standards.  The veteran's 
left leg disability is evaluated as 30 percent disabling, and 
DC 5262 provides for a rating of up to 40 percent.  The 
veteran's percentage rating represents as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from his injury and its residual 
conditions in civil occupations.  See 38 C.F.R. § 4.1.  Apart 
from his initial treatment, there is no evidence to show that 
he has been hospitalized specifically for his left leg 
disability.  The Board further finds that the evidence is 
insufficient to show that his left leg disability has 
prevented him from working or significantly interfered with 
work.  In this regard, Dr. Gritzka's October 2006 report 
argues that the veteran's left leg problems are 
"exceptional" and unusual" and that his left leg 
condition, together with his low back condition, markedly 
impairs the veteran's ability to sustain any kind of gainful 
employment.  However, the evidence shows that the veteran 
stopped working due to disabilities other than his service-
connected left leg disability.  Specifically, the medical 
evidence indicates that the veteran stopped work due to low 
back and vascular conditions.  See e.g., January 2001 OPM 
decision and supporting documentation (to include reports 
from Christopher Schmitt, M.D., dated between 1999 and 2002, 
and specifically reports dated in October 2002 and May 2006).  
In summary, the evidence is insufficient to show that the 
veteran's residuals of a fracture to the left tibia/fibula 
with injury to muscle group XIII has caused marked employment 
interference or requires frequent medical treatment.  
Therefore, the Board concludes that referral to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension service for consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b) is not warranted.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC 6-96, 61 Fed. 
Reg. 66749 (1996).



II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

In March 2006, the RO sent the veteran a notice letter 
(hereinafter "VCAA notification letter") that informed him of 
the type of information and evidence necessary to support his 
claim.  The RO's letter also informed the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA and contained a specific request 
for the veteran to provide additional evidence in support of 
his claim.  He was asked to identify all relevant evidence 
that he desired VA to attempt to obtain.  

The March 2006 letter was sent to the veteran after the RO's 
May 2000 decision that is the basis for this appeal.  
However, the RO's May 2000 decision was decided prior to the 
enactment of the VCAA.  In such cases, there is no error in 
not providing notice specifically complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred.  Rather, the appellant is 
to be given proper subsequent VA process, and the Board is to 
make findings on the completeness of the record or on other 
facts permitting the Court to make a conclusion of lack of 
prejudice from improper notice.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The March 2006 letter was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In addition, after the March 2006 letter was sent, the case 
was readjudicated and in June 2006 a Supplemental Statement 
of the Case was provided to the appellant.  The veteran 
subsequently submitted additional evidence.  In summary, the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notice.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
March 2006 VCAA letter provided the appellant with notice of 
the potential disability ratings for his left lower extremity 
disability, and the laws regarding effective dates for any 
grant of an increased rating.  In addition, since the claim 
for an increased rating for the veteran's left lower 
extremity disability has been denied, no disability rating or 
effective date will be assigned; and any defect with respect 
to the content of the notice requirement was non-prejudicial.  
Therefore, VA's duty to notify the appellant has been 
satisfied.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service medical records, 
and has obtained VA and non-VA medical records.  A decision 
from the OPM has been obtained along with the records and 
reports that the OPM considered in making it decision.  The 
veteran has been afforded VA examinations for the disability 
in issue.  In this regard, in July 2006, the veteran's 
representative argued that the veteran's April 2006 
examination was inadequate because Dr. Alford did not discuss 
what records he had reviewed, and because his report did not 
reference Dr. Gritzka's reports.  In November 2006, however, 
the veteran's representative argued that "we do not think 
additional delays or additional evaluations are necessary."  
To the extent that the veteran's representative may still 
intend to argue that the veteran's April 2006 examination was 
inadequate, a medical examiner's review of all prior medical 
records is not necessarily required in every case.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403-404 (1997); 
VAOPGCPREC 20-95, 61 Fed. Reg. 10,063 (March 12, 1996) 
(whether review of a claimant's prior medical records is 
necessary in a particular case depends largely upon the scope 
of the examination and the nature of the findings and 
conclusions the examiner is requested to provide).  Where, as 
here, the issue is a claim for an increased rating, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In this case, Dr. 
Alford's April 2006 examination report contains a detailed 
medical history as provided by the veteran, as well as the 
veteran's reported symptoms, and detailed examination 
findings.  Accordingly, the Board finds that there is no 
basis to find that the April 2006 examination was inadequate.  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

A disability rating in excess of 30 percent for residuals, 
fracture to the left tibia/fibula with injury to muscle group 
XIII, is denied.


REMAND

In May 2000, the RO granted service connection for 
lumbosacral strain, after determining that this disability 
had been aggravated by his service-connected left lower 
extremity disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc) (when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  This disability is currently 
evaluated as 20 percent disabling, of which the RO has 
determined 1/3 of his disability is due to aggravation.  See 
June 2006 supplemental statement of the case.  The veteran 
essentially asserts that the RO's finding of a 20 percent 
disability rating, as well as the finding that 1/3 of his 
disability rating is due to aggravation, is incorrect.  

Following his personal hearing, the veteran has submitted a 
number of medical reports, dated between 1999 and November 
2006, to include a November 2006 progress note from Group 
Health Cooperative.  The note indicates that the veteran has 
a long history of back and right groin pain that has recently 
intensified.  An MRI showed a moderate sized L3-L4 disk 
herniation that migrated down behind the L4 vertebral body.  
In this regard, a right-sided L3-L4 laminectomy and 
diskectomy was recommended.  The veteran was noted to have 
consented to the surgery.  The records indicate that the 
surgery was scheduled to be performed on December 6, 2006.  
The report of this surgery is not of record, and this 
evidence is necessary in evaluating the veteran's condition.  
In addition, as this procedure may indicate a worsening of 
the veteran's low back disability, a VA examination is 
required to determine the status of the veteran's low back 
disability post-surgery.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  

With regard to the issue of entitlement to TDIU, in February 
2006, the RO denied this claim.  In a letter, dated in 
November 2006, the veteran expressed disagreement with this 
decision.  This letter is a timely notice of disagreement on 
the issue of entitlement to TDIU.  See 38 C.F.R. § 20.201 
(2006).  However, the RO has not issued a statement of the 
case on the issue of entitlement to TDIU, and no appeal has 
been perfected.  The Court has held that where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue to the RO for issuance of 
a statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the veteran and 
his representative a statement of the case 
specifically with regard to the issue of 
entitlement to TDIU.  The veteran should 
be informed of his appeal rights and of 
the actions necessary to perfect an appeal 
on this issue.

2.  After securing the necessary release, 
obtain all inpatient and outpatient 
records from Group Health Cooperative 
since November 2006.  It is imperative to 
obtain the surgical and post-surgical 
records from the veteran's December 2006 
laminectomy and diskectomy.   A negative 
response should be properly annotated into 
the record.

3.  Afford the veteran complete VA 
orthopedic and neurological examinations 
of the low back.  The claims folders, to 
include the service medical records, must 
be made available to the examiner prior to 
the examination, and the examiner must 
indicate in the examination report that 
the claims folders were reviewed.  All 
special studies and tests deemed necessary 
to fully evaluate the veteran's condition 
must be conducted.

The examiner should fully describe the 
degree of limitation of motion of the low 
back.  Any limitation of motion must be 
objectively confirmed by clinical findings 
such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  
Complete range of motion studies should be 
performed to accurately ascertain the 
amount of limitation of motion present in 
the low back.  The inability to perform 
the normal working movements of the body 
with normal excursion, strength, speed, 
coordination and endurance should be 
described, and the degree of functional 
loss due to pain should also be indicated.  
It should be indicated whether there is 
more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse. 

The orthopedic and the neurological 
examinations should indicate whether the 
veteran suffers from any neurological 
deficits in the lower extremities as a 
result of the low back disability 
(degenerative disc disease).  The 
examinations should indicate what nerves, 
if any, are involved, and the degree of 
impairment should be described (mild, 
moderate, moderately severe, or severe).

4.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the issue remains 
denied, provide the veteran and his 
attorney with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including the applicable legal 
authority (including the VCAA) as well as 
a summary of any evidence received since 
the issuance of the last SSOC in March 
2006.  Allow an appropriate period for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


